                                          Case 3:21-cv-00850-TSH Document 19 Filed 06/21/21 Page 1 of 13




                                   1

                                   2                                  UNITED STATES DISTRICT COURT

                                   3                                 NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5     SAMUEL LOVE,                                       Case No. 21-cv-00850-TSH
                                   6                    Plaintiff,
                                                                                            ORDER GRANTING MOTION TO
                                   7             v.                                         DISMISS
                                   8     HANDLERY HOTELS, INC.,                             Re: Dkt. No. 10
                                   9                    Defendant.

                                  10

                                  11                                         I.     INTRODUCTION
                                  12          Plaintiff Samuel Love brings this case against Defendant Handlery Hotels, Inc., alleging
Northern District of California
 United States District Court




                                  13   the accessibility information on its reservations website was not sufficiently detailed to allow him

                                  14   to make an informed choice, in violation of the regulations promulgated under Title III of the

                                  15   Americans with Disabilities Act (“ADA”), 28 C.F.R. § 36.302(e)(1) (the “Reservations Rule”).

                                  16   Pending before the Court is Handlery’s Motion to Dismiss pursuant to Federal Rule of Civil

                                  17   Procedure 12(b)(6). ECF No. 10. Love filed an Opposition (ECF No. 17) and Handlery filed a

                                  18   Reply (ECF No. 18). The Court finds this matter suitable for disposition without oral argument

                                  19   and VACATES the July 1, 2021 hearing. See Civ. L.R. 7-1(b). Having considered the parties’

                                  20   positions, relevant legal authority, and the record in this case, the Court GRANTS Handlery’s

                                  21   motion for the following reasons.

                                  22                                          II.   BACKGROUND
                                  23          Love is a paraplegic who uses a wheelchair for mobility. Compl. ¶ 1, ECF No. 1.

                                  24   Handlery owns and operates the Handlery Union Square Hotel (the “Hotel”), which is located at

                                  25   351 Geary St., San Francisco, California. Id. ¶ 2. Due to Love’s condition, he needs an accessible

                                  26   guestroom, and he needs to be given information about accessible features in hotel rooms so that

                                  27   he can confidently book those rooms and travel independently and safely. Id. ¶¶ 14-15.

                                  28          Love planned on making a trip in February of 2021 to the San Francisco area, and he chose
                                          Case 3:21-cv-00850-TSH Document 19 Filed 06/21/21 Page 2 of 13




                                   1   the Hotel for lodging. Id. ¶¶ 12-13. On September 11, 2020, Love went to the reservation website

                                   2   at https://sf.handlery.com/ seeking to book an accessible room, but he found “insufficient

                                   3   information about the accessible features in the ‘accessible rooms’ at the Hotel to permit him to

                                   4   assess independently whether a given hotel room would work for him.” Id. ¶¶ 16, 18. He alleges

                                   5   that

                                   6                  because the Defendants have failed to identify and describe the core
                                                      accessibility features in enough detail to reasonably permit
                                   7                  individuals with disabilities to assess independently whether a given
                                                      hotel or guest room meets his accessibility needs, the Defendants fail
                                   8                  to comply with its ADA obligations and the result is that the Plaintiff
                                                      is unable to engage in an online booking of the hotel room with any
                                   9                  confidence or knowledge about whether the room will actually work
                                                      for him due to his disability.
                                  10

                                  11   Id. ¶ 25. This lack of information “created difficulty for the Plaintiff and the idea of trying to book

                                  12   this room -- essentially ignorant about its accessibility -- caused difficulty and discomfort for the
Northern District of California
 United States District Court




                                  13   Plaintiff and deterred him from booking a room at the Hotel.” Id. ¶ 26.

                                  14          Love filed this case on February 3, 2021. He brings claims (1) under the ADA, alleging

                                  15   Handlery’s failure to ensure its reservation policies and procedures identify and describe

                                  16   accessible features in the hotels and guest rooms in enough detail to reasonably permit individuals

                                  17   with disabilities to assess independently whether a given hotel or guest room meets his or her

                                  18   accessibility needs, and (2) under the California Unruh Civil Rights Act, which provides that a

                                  19   violation of the ADA is a violation of the Unruh Act. Cal. Civ. Code § 51(f). He seeks injunctive

                                  20   relief, compelling Handlery to comply with the ADA and Unruh Act, damages under the Unruh

                                  21   Act, and attorney’s fees and costs.

                                  22          Handlery filed the present motion on May 8, 2021, arguing that at least 34 California

                                  23   district courts have already concluded that the type of information provided on its reservations

                                  24   website fully complies with the ADA, and that commentary from the U.S. Department of Justice

                                  25   (“DOJ”) makes clear the website provides all the information that is required.

                                  26                                         III.   LEGAL STANDARD
                                  27          A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) “tests the legal

                                  28   sufficiency of a claim. A claim may be dismissed only if it appears beyond doubt that the plaintiff
                                                                                          2
                                          Case 3:21-cv-00850-TSH Document 19 Filed 06/21/21 Page 3 of 13




                                   1   can prove no set of facts in support of his claim which would entitle him to relief.” Cook v.

                                   2   Brewer, 637 F.3d 1002, 1004 (9th Cir. 2011) (citation and quotation marks omitted). Rule 8

                                   3   provides that a complaint must contain a “short and plain statement of the claim showing that the

                                   4   pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Thus, a complaint must plead “enough facts

                                   5   to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

                                   6   570 (2007). Plausibility does not mean probability, but it requires “more than a sheer possibility

                                   7   that a defendant has acted unlawfully.” Ashcroft v. Iqbal, 556 U.S. 662, 687 (2009). A complaint

                                   8   must therefore provide a defendant with “fair notice” of the claims against it and the grounds for

                                   9   relief. Twombly, 550 U.S. at 555 (quotations and citation omitted).

                                  10          In considering a motion to dismiss, the court accepts factual allegations in the complaint as

                                  11   true and construes the pleadings in the light most favorable to the nonmoving party. Manzarek v.

                                  12   St. Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008); Erickson v. Pardus, 551
Northern District of California
 United States District Court




                                  13   U.S. 89, 93-94 (2007). However, “the tenet that a court must accept a complaint’s allegations as

                                  14   true is inapplicable to threadbare recitals of a cause of action’s elements, supported by mere

                                  15   conclusory statements.” Iqbal, 556 U.S. at 678.

                                  16          If a Rule 12(b)(6) motion is granted, the “court should grant leave to amend even if no

                                  17   request to amend the pleading was made, unless it determines that the pleading could not possibly

                                  18   be cured by the allegation of other facts.” Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (en

                                  19   banc) (citations and quotations omitted). However, a court “may exercise its discretion to deny

                                  20   leave to amend due to ‘undue delay, bad faith or dilatory motive on part of the movant, repeated

                                  21   failure to cure deficiencies by amendments previously allowed, undue prejudice to the opposing

                                  22   party . . . [and] futility of amendment.’” Carvalho v. Equifax Info. Servs., LLC, 629 F.3d 876,

                                  23   892–93 (9th Cir. 2010) (alterations in original) (quoting Foman v. Davis, 371 U.S. 178, 182

                                  24   (1962)).

                                  25                              IV.   REQUESTS FOR JUDICIAL NOTICE
                                  26          As part of its motion, Handlery requests the Court take judicial notice of the following

                                  27   documents:

                                  28          1) A copy of the “Landing page” and Accessibility Tab of its website,
                                                                                          3
                                          Case 3:21-cv-00850-TSH Document 19 Filed 06/21/21 Page 4 of 13




                                   1          https://sf.handlery.com/ (Ex. 1).

                                   2          2) A copy of the relevant pages from its website showing the various

                                   3          accessible room descriptions (Ex. 2).

                                   4          3) A list of Love’s cases filed in California federal court from PACER (Ex. 3).

                                   5          4) The Consent Decree in United States v. Hilton Worldwide Inc., No. 10-cv-1924, ECF

                                   6          No. 5 (D.D.C. Nov. 29, 2010) (Ex. 4).

                                   7   Request for Judicial Notice (“RJN”), ECF No. 10-2. Love opposes the request as to exhibit 3,

                                   8   arguing his litigation history is not relevant to the issues before the Court. Opp’n at 1.

                                   9          In general, the Court may not look beyond the four corners of a complaint in ruling on a

                                  10   Rule 12(b)(6) motion, except for documents incorporated into the complaint by reference and any

                                  11   relevant matters subject to judicial notice. Swartz v. KPMG LLP, 476 F.3d 756, 763 (9th Cir.

                                  12   2007) (per curiam); Lee v. City of Los Angeles, 250 F.3d 668, 688–89 (9th Cir. 2001). The Court
Northern District of California
 United States District Court




                                  13   may take judicial notice of matters that are either (1) generally known within the trial court’s

                                  14   territorial jurisdiction or (2) capable of accurate and ready determination by resort to sources

                                  15   whose accuracy cannot reasonably be questioned. Fed. R. Evid. 201(b).

                                  16          Proper subjects of judicial notice when ruling on a motion to dismiss include court

                                  17   documents already in the public record and documents filed in other courts. Reyn’s Pasta Bella,

                                  18   LLC v. Visa USA, Inc., 442 F.3d 741, 746 n.6 (9th Cir. 2006). Thus, the consent decree at exhibit

                                  19   4 is the proper subject of judicial notice. As to Exhibit 3, the Court finds a list of Love’s other

                                  20   cases is not relevant here.

                                  21          Websites and their contents may also be proper subjects for judicial notice. Threshold

                                  22   Enterprises Ltd. v. Pressed Juicery, Inc., 445 F. Supp. 3d 139, 146 (N.D. Cal. 2020) (and cases

                                  23   cited therein); Wible v. Aetna Life Ins. Co., 375 F. Supp. 2d 956, 965 (C.D. Cal. 2005)

                                  24   (recognizing that “websites and their contents may be proper subjects for judicial notice” where

                                  25   party “supplied the court with hard copies of the actual web pages of which they sought to have

                                  26   the court take judicial notice). Further, under the doctrine of incorporation by reference, the Court

                                  27   may consider not only documents attached to the complaint, but also documents whose contents

                                  28   are alleged in the complaint, provided the complaint “necessarily relies” on the documents or
                                                                                          4
                                            Case 3:21-cv-00850-TSH Document 19 Filed 06/21/21 Page 5 of 13




                                   1   contents thereof, the document’s authenticity is uncontested, and the document’s relevance is

                                   2   uncontested. Coto Settlement v. Eisenberg, 593 F.3d 1031, 1038 (9th Cir. 2010); United States v.

                                   3   Ritchie, 342 F.3d 903, 908 (9th Cir. 2003) (“Even if a document is not attached to a complaint, it

                                   4   may be incorporated by reference into a complaint if the plaintiff refers extensively to the

                                   5   document or the document forms the basis of the plaintiff’s claim.”). “The defendant may offer

                                   6   such a document, and the district court may treat such a document as part of the complaint, and

                                   7   thus may assume that its contents are true for purposes of a motion to dismiss under Rule

                                   8   12(b)(6).” Ritchie, 342 F.3d at 908. The purpose of this rule is to “prevent plaintiffs from

                                   9   surviving a Rule 12(b)(6) motion by deliberately omitting documents upon which their claims are

                                  10   based.” Swartz, 476 F.3d at 763 (internal marks omitted). Here, exhibits 1 and 2 are publicly-

                                  11   accessible web pages, and Love expressly cites to Handlery’s website in his complaint. Compl. ¶

                                  12   16. Thus, the Court may consider these documents in evaluating Handlery’s motion. Barnes v.
Northern District of California
 United States District Court




                                  13   Marriott Hotel Servs., Inc., 2017 WL 635474, at *4 (N.D. Cal. Feb. 16, 2017) (taking judicial

                                  14   notice of pages of Marriott’s website in website accessibility claim).

                                  15           Accordingly, the Court GRANTS Handlery’s request as to exhibits 1-2 and 4 and takes

                                  16   judicial notice of these matters, but DENIES Handlery’s request as to exhibit 3.

                                  17                                           V.    DISCUSSION
                                  18   A.      Love’s ADA Claim
                                  19           Title III of the ADA prohibits discrimination in places of public accommodation on the

                                  20   basis of disability, including websites. 42 U.S.C. § 12182(a); Robles v. Domino’s Pizza, LLC, 913

                                  21   F.3d 898, 905 (9th Cir.), cert. denied, 140 S. Ct. 122 (2019). As Ninth Circuit precedent makes

                                  22   clear, Love can pursue relief even if he did not actually visit the Hotel. See Civil Rights Educ. &

                                  23   Enf’t Ctr. v. Hosp. Props. Tr., 867 F.3d 1093, 1099 (9th Cir. 2017). To succeed on a

                                  24   discrimination claim under Title III of the ADA, Love must show that (1) he is disabled within the

                                  25   meaning of the ADA; (2) Handlery is a private entity that owns, leases, or operates a place of

                                  26   public accommodation; and (3) Love was denied public accommodation by Handlery because of

                                  27   his disability. Arizona ex rel. Goddard v. Harkins Amusement Enters., Inc., 603 F.3d 666, 670

                                  28   (9th Cir. 2010). Handlery does not dispute the first two elements. The third element is satisfied
                                                                                         5
                                          Case 3:21-cv-00850-TSH Document 19 Filed 06/21/21 Page 6 of 13




                                   1   when the plaintiff can show a violation of accessibility standards. Rodriguez v. Barrita, Inc., 10 F.

                                   2   Supp. 3d 1062, 1073 (N.D. Cal. 2014).

                                   3          Love contends Handlery’s website violates the Reservations Rule, which requires that a

                                   4   “public accommodation that owns, leases (or leases to), or operates a place of lodging” must

                                   5   comply with a number of requirements “with respect to reservations made by any means,”

                                   6   including when such reservations are made through a third-party. 28 C.F.R. § 36.302(e). In

                                   7   particular, § 36.302(e)(1)(ii) requires that public accommodations “[i]dentify and describe

                                   8   accessible features in the hotels and guest rooms offered through its reservations service in enough

                                   9   detail to reasonably permit individuals with disabilities to assess independently whether a given

                                  10   hotel or guest room meets his or her accessibility needs.” Love contends Handlery’s reservation

                                  11   system violates § 36.302(e) because the website does not provide sufficient detail about accessible

                                  12   features to allow a wheelchair user to make an independent assessment of whether these features
Northern District of California
 United States District Court




                                  13   would meet his needs. Compl. ¶ 33. He suggests that more detailed descriptions of rooms or

                                  14   features would be appropriate, including whether (1) the hotel room and bathroom doors provide

                                  15   at least 32 includes of clearance, (2) there is at least 30 inches width on the side of the bed so his

                                  16   wheelchair can pull up next to the bed for transfer, (3) the desk where he will eat and work has

                                  17   sufficient knee and toe clearance, (4) he can transfer to and use the toilet, (5) the restroom sink

                                  18   provides appropriate knee clearance, (6) the restroom mirror is mounted at a lowered height so that

                                  19   wheelchair users can use it, and (7) the shower includes in-shower seat grab bars mounted on the

                                  20   walls and a detachable hand-held shower wand. Id. ¶ 22.

                                  21          In response, Handlery points to Appendix A to the regulations, in which the DOJ provides

                                  22   the following commentary regarding accessibility information required under the regulations:

                                  23                  The Department recognizes that a reservations system is not
                                                      intended to be an accessibility survey. However, specific
                                  24                  information concerning accessibility features is essential to travelers
                                                      with disabilities. Because of the wide variations in the level of
                                  25                  accessibility that travelers will encounter, the Department cannot
                                                      specify what information must be included in every instance. For
                                  26                  hotels that were built in compliance with the 1991 Standards, it may
                                                      be sufficient to specify that the hotel is accessible and, for each
                                  27                  accessible room, to describe the general type of room (e.g., deluxe
                                                      executive suite), the size and number of beds (e.g., two queen
                                  28                  beds), the type of accessible bathing facility (e.g., roll-in shower),
                                                                                          6
                                           Case 3:21-cv-00850-TSH Document 19 Filed 06/21/21 Page 7 of 13



                                                      and communications features available in the room (e.g., alarms
                                   1                  and visual notification devices). Based on that information, many
                                                      individuals with disabilities will be comfortable making reservations.
                                   2
                                                      For older hotels with limited accessibility features, information about
                                   3                  the hotel should include, at a minimum, information about accessible
                                                      entrances to the hotel, the path of travel to guest check-in and other
                                   4                  essential services, and the accessible route to the accessible room or
                                                      rooms.
                                   5
                                                      ***
                                   6                  [O]nce reservations are made, some hotels may wish to contact the
                                                      guest to offer additional information and services. Or, many
                                   7                  individuals with disabilities may wish to contact the hotel or
                                                      reservations service for more detailed information. At that point,
                                   8                  trained staff (including staff located on-site at the hotel and staff
                                                      located off-site at a reservations center) should be available to provide
                                   9                  additional information such as the specific layout of the room and
                                                      bathroom, shower design, grab-bar locations, and other amenities
                                  10                  available (e.g., bathtub bench).
                                  11

                                  12   28 C.F.R. Pt. 36, App. A, “Title III Regulations 2010 Guidance and Section-by-Section Analysis”
Northern District of California
 United States District Court




                                  13   (the “2010 Guidance”) (emphasis added); see also Nondiscrimination on the Basis of Disability by

                                  14   Public Accommodations and in Commercial Facilities, 75 FR 56,236, 56,274 (Sept. 15, 2010) (to

                                  15   be codified at 28 C.F.R. pt. 36).1

                                  16          Love refers to the 2010 Guidance as “musings by the DOJ.” Opp’n at 4. However, as a

                                  17   construction of the Reservations Rule, the DOJ guidance is “entitled to substantial deference.”

                                  18   Kohler v. Presidio Int’l, Inc., 782 F.3d 1064, 1069 (9th Cir. 2015) (DOJ’s guidance interpreting

                                  19   requirements of the ADA is “entitled to substantial deference”) (internal quotation marks and

                                  20   citation omitted); Robles, 913 F.3d at 904 (“DOJ’s administrative guidance on ADA compliance is

                                  21   entitled to deference”) (citing Bragdon v. Abbott, 524 U.S. 624, 646 (1998)); Fortyune v. City of

                                  22   Lomita, 766 F.3d 1098, 1104 (9th Cir. 2014) (“The DOJ’s interpretation of its ADA implementing

                                  23   regulations is entitled to controlling weight unless it is plainly erroneous or inconsistent with the

                                  24   regulation.”) (internal quotation marks and citations omitted).

                                  25          Love argues that the DOJ’s interpretation of the regulations is only entitled to deference if

                                  26   the regulations are uncertain or ambiguous. Opp’n at 24; see Kisor v. Wilkie, ––– U.S. ––––, 139

                                  27
                                       1
                                  28    Also available online at
                                       https://www.ada.gov/regs2010/titleIII_2010/titleIII_2010_regulations.htm#a2010guidance.
                                                                                       7
                                          Case 3:21-cv-00850-TSH Document 19 Filed 06/21/21 Page 8 of 13




                                   1   S. Ct. 2400, 2415, 204 L.Ed.2d 841 (2019) (“If uncertainty [about a regulation] does not exist,

                                   2   there is no plausible reason for deference [to the agency's interpretation]. The regulation then just

                                   3   means what it means—and the court must give it effect, as the court would any law.”). This

                                   4   argument is not persuasive. The Reservations Rule requires hotels to describe their accessible

                                   5   features in “enough detail” to “reasonably permit” individuals with disabilities to assess whether

                                   6   the hotel meets their accessibility needs. Looking solely at the language of the regulation, it is far

                                   7   from clear what constitutes “enough” detail or when an individual’s demand for more information

                                   8   is “reasonable.” See Kisor, 139 S. Ct. at 2410 (finding that ambiguous regulations “involve[ ] a

                                   9   choice between (or among) more than one reasonable reading” such that “the court must make a

                                  10   judgment call”). Thus, the Reservations Rule on its own is ambiguous and the DOJ’s

                                  11   interpretation of the regulation is entitled to deference.

                                  12          Reviewing the Hotel’s website, the Court finds Handlery provides accessible features
Northern District of California
 United States District Court




                                  13   descriptions that exceed the level of detail proposed by the ADA guidance. The website includes

                                  14   extensive details:

                                  15                  IN-ROOM ACCESSIBLE FEATURES
                                  16                        •   Electric switches and outlets are at a height for total
                                                                wheelchair accessibility
                                  17                        •   Doors have lever hardware
                                                            •   Peepholes are at two different levels
                                  18                        •   Lowered closet rods
                                                            •   Push-button nightstand lamps
                                  19                        •   Toilets with seats are at a height for total wheelchair
                                                                accessibility
                                  20                        •   Bathroom door opening to accommodate a wheelchair
                                                            •   Safety bar surrounding shower and toilet
                                  21                        •   Lowered towel bars
                                                            •   Accessible sink
                                  22                        •   Roll-in showers with folding seats (some rooms)
                                                            •   Shower spray extension (some rooms)
                                  23

                                  24   RJN, Ex. 1; https://sf.handlery.com/accommodations/accessible-rooms. Additionally, the website

                                  25   permits users to view a list of accessible room types along with a description of the features

                                  26   available in each such room. Id., Ex. 2 (showing room descriptions). Finally, the website

                                  27   provides contact information for any guest who has additional questions about accommodations or

                                  28   accessibility features: “To find out more information on our accessible rooms, please contact our
                                                                                          8
                                             Case 3:21-cv-00850-TSH Document 19 Filed 06/21/21 Page 9 of 13




                                   1   reservations department on 415 781 7800 / 1800 995 4874 or email us reservation-

                                   2   sf@handlery.com.” Id., Ex. 1.

                                   3            Love asserts that the website left him “essentially ignorant” about the Hotel’s accessibility,

                                   4   Compl. ¶ 26, but this is contradicted by the website he incorporated by reference into the

                                   5   complaint. The website provides more information about the Hotel’s accessibility than the

                                   6   Reservations Rule, as construed by the 2010 Guidance, requires. Equivalent website disclosures

                                   7   were held to sufficiently meet the requirements of the ADA by multiple cases. See Love v.

                                   8   Ashford San Francisco II LP, 2021 WL 1428372, at *5 (N.D. Cal. Apr. 15, 2021) (collecting

                                   9   cases); Love v. CCMH Fisherman's Wharf LLC, 2021 WL 1734924, at *7 (N.D. Cal. May 3,

                                  10   2021); Whitaker v. KK LLC, 2021 WL 1700228, at *5 (N.D. Cal. Apr. 29, 2021); Love v. Marriott

                                  11   Hotel Servs., Inc., 2021 WL 810252, at *6 (N.D. Cal. Mar. 3, 2021); Arroyo v. JWMFE Anaheim,

                                  12   LLC, 2021 WL 936018, at *3 (C.D. Cal. Feb. 16, 2021). The website disclosures provided here
Northern District of California
 United States District Court




                                  13   are even more substantial than the disclosures recently found sufficient under the ADA in Garcia

                                  14   v. Gateway Hotel L.P., where the court rejected the plaintiff’s claim that the exact information

                                  15   listed in Love’s complaint here, Compl. ¶ 22, was required by the Reservation Rule. 2021 WL

                                  16   936176, at *5 (C.D. Cal. Feb. 25, 2021) (“Plaintiff’s interpretation of what is needed for him to

                                  17   determine whether he can use the room is not the law.”). As the Gateway Hotel court noted,

                                  18                   While this Plaintiff may think these five sentences are the most
                                                       important, another plaintiff may think that the slope is the most
                                  19                   important thing a website should include. Yet another might think that
                                                       the weight of the doors should be included on a hotel’s website. In
                                  20                   short, each individual plaintiff may have a separate list of the five
                                                       most important things to list from the ADAAG on the hotel's website,
                                  21                   such that, in the end, a hotel would be required to state on their
                                                       website whether their facilities comply with each and every
                                  22                   requirement of the AGAAG which is more than 250 pages long.
                                                       Plaintiff cannot simply cherry pick a handful of regulations he thinks
                                  23                   are most important and argue that information is what the law
                                                       requires.
                                  24

                                  25   Id.

                                  26            Further, the DOJ has approved of alternatives to listing information on websites, stating

                                  27   that “‘covered entities with inaccessible Web sites may comply with the ADA’s requirement for

                                  28   access by providing an accessible alternative, such as a staffed telephone line, for individuals to
                                                                                          9
                                         Case 3:21-cv-00850-TSH Document 19 Filed 06/21/21 Page 10 of 13




                                   1   access the information, goods, and services of their Web site.’” Gorecki v. Dave & Buster’s, Inc.,

                                   2   2017 WL 6371367, at *5 (C.D. Cal. Oct. 10, 2017) (quoting Nondiscrimination on the Basis of

                                   3   Disability, 75 Fed. Reg. at 43466). As noted above, the Hotel’s website invites guests to call with

                                   4   any questions. RJN, Ex. 1. As one court held on this exact issue, “the DOJ acknowledges that

                                   5   individuals with disabilities may wish to contact the hotel or reservations service for more detailed

                                   6   information,” because “if a website was required to have all relevant information, individuals

                                   7   would not need to call the hotel to get further information.” Strojnik v. Orangewood, 2020 U.S.

                                   8   Dist. LEXIS 11743, at *20-21 (C.D. Cal. January 22, 2020), aff’d Strojnik v. Orangewood LLC,

                                   9   829 F. App’x 783 (9th Cir. 2020) (citing 28 C.F.R. § Pt. 36, App. A); see also Marriott Hotel

                                  10   Servs., 2021 WL 810252, at *7 (recognizing that “a hotel’s accessible features – ‘such as the

                                  11   specific layout of the room and bathroom, shower design, grab-bar locations, and other amenities

                                  12   available (e.g., bathtub bench)’ can be provided ‘once reservations are made’ and do not have to
Northern District of California
 United States District Court




                                  13   be provided on the reservations website.”) (quoting 28 C.F.R. Pt. 36, App. A); Garcia, 2021 WL

                                  14   936176, at *5 (“[A] website need not include all potentially relevant accessibility information

                                  15   where an inquiring patron can simply call the hotel for more information.”).

                                  16          Finally, the DOJ’s enforcement position in litigation about the accessibility guidelines

                                  17   reinforces the sufficiency of the website’s information. See RJN, Ex. 4 (Consent Decree in United

                                  18   States v. Hilton Worldwide, Inc., No. 10-cv-1924, ECF No. 5 (D.D.C. Nov. 29, 2010)). In that

                                  19   case, the DOJ alleged that the defendant’s online reservations system did not “accurately reflect

                                  20   the inventory of accessible types of rooms and amenities available at each property[.]” Consent

                                  21   Decree ¶ 8(c). The consent decree was entered to resolve the DOJ’s ADA enforcement action

                                  22   involving a “system of more than 2,800 hotels throughout the United States . . . .” Id. ¶ 1. Under

                                  23   the Consent Decree, the defendant entity was obligated to ensure that its reservations system:

                                  24                  [I]dentify by room type which rooms are accessible, and for each such
                                                      room type, which of the following accessibility or other features it
                                  25                  has:
                                                      (i) Number of beds
                                  26                  (ii) Size of bed(s)
                                                      (iii) Roll-in shower or accessible tub
                                  27                  (iv) Visual alarms
                                                      (v) Executive level
                                  28                  (vi) Suite
                                                                                        10
                                         Case 3:21-cv-00850-TSH Document 19 Filed 06/21/21 Page 11 of 13



                                                      (vii) Kitchen/kitchenette
                                   1                  (viii) View, if a particular hotel charges more for a room based
                                                      on the view.
                                   2

                                   3   Id. (Consent Decree ¶ 25(a)(i)-(viii)). In other words, the DOJ required the same guestroom

                                   4   accessibility information enumerated in its 2010 Guidance (and all of which is present, as

                                   5   applicable, on the website in the instant case). Compare Consent Decree ¶ 25(a)(i)-(viii) with 28

                                   6   C.F.R. Pt. 36, App. A (“it may be sufficient . . . for each accessible room, to describe the general

                                   7   type of room (e.g., deluxe executive suite), the size and number of beds (e.g., two queen beds), the

                                   8   type of accessible bathing facility (e.g., roll-in shower), and communications features available in

                                   9   the room (e.g., alarms and visual notification devices”)). This is a further indication of the DOJ’s

                                  10   consistent position concerning the accessibility information required to comply with the

                                  11   regulations. See Price v. Stevedoring Servs. of Am., Inc., 697 F.3d 820, 832 n.8 (9th Cir. 2012)

                                  12   (explaining that “deference to agency litigating positions” is warranted based on “factors such as
Northern District of California
 United States District Court




                                  13   the consistency of its position and its application of that position through administrative practice”).

                                  14   Moreover, the court’s approval of the Consent Decree reflects a judicial determination that the

                                  15   requirements imposed were “fair, adequate, reasonable, and appropriate under the particular

                                  16   facts[.]” Citizens for a Better Env’t v. Gorsuch, 718 F.2d 1117, 1126 (D.C. Cir. 1983) (quoting

                                  17   Metro. Hous. Dev. Corp. v. Vill. of Arlington Heights, 616 F.2d 1006, 1014 (7th Cir. 1980));

                                  18   accord United States v. State of Oregon, 913 F.2d 576, 580 (9th Cir. 1990) (“Before approving a

                                  19   consent decree, a district court must be satisfied that it is at least fundamentally fair, adequate and

                                  20   reasonable . . . [i]n addition, because it is a form of judgment, a consent decree must conform to

                                  21   applicable laws.”) (citations omitted).

                                  22          Love contends “the Consent Decree never mentions the relevant regulation, never cites or

                                  23   uses the regulatory language, and was a settlement agreement reached in November of 2010—

                                  24   almost half a year before the regulation at issue in this case because effective and enforceable, i.e.,

                                  25   March 15, 2011.” Opp’n at 25. However, the Consent Decree tracks the requirements of the

                                  26   Reservations Rule in ¶ 25, further indication of the DOJ’s consistent position concerning the

                                  27   accessibility information required to comply with the Reservations Rule. See Price, 697 F.3d at

                                  28   832 n.8 (explaining that “deference to agency litigating positions” is warranted based on “factors
                                                                                         11
                                         Case 3:21-cv-00850-TSH Document 19 Filed 06/21/21 Page 12 of 13




                                   1   such as the consistency of its position and its application of that position through administrative

                                   2   practice”). Moreover, the court’s approval of the HWI Consent Decree reflects a judicial

                                   3   determination that the requirements imposed were “fair, adequate, reasonable, and appropriate

                                   4   under the particular facts[.]” Citizens for a Better Env’t, 718 F.2d at 1126 (quoting Metro. Hous.

                                   5   Dev. Corp., 616 F.2d at 1014); United States v. State of Oregon, 913 F.2d at 580 (“Before

                                   6   approving a consent decree, a district court must be satisfied that . . . a consent decree must

                                   7   conform to applicable laws.”) (internal citations omitted).

                                   8          The Court notes that at least one decision has denied a motion to dismiss a Reservations

                                   9   Rule claim. See Garcia v. Patel & Joshi Hosp. Corp., 2021 WL 1936809 (C.D. Cal. Mar. 19,

                                  10   2021). Patel & Joshi identifies some weaknesses in Handlery’s position, including ambiguous

                                  11   portions of the 2010 Guidance and the fact that the Hilton Consent Decree predated regulatory

                                  12   adoption of the Reservations Rule, but it does not provide a satisfactory alternative standard. Id. at
Northern District of California
 United States District Court




                                  13   *4. That case describes the “requested information about the accessibility of toilets or of clear

                                  14   floor space” as “sufficiently narrow and consistent with the kinds of information that the DOJ

                                  15   Guidance identifies,” id. at *5, but does not explain why that particular information would be

                                  16   required under the 2010 Guidance, or what differentiates it from any other information that some

                                  17   hotel guests with disabilities might require.

                                  18          Patel & Joshi also discounted the defendant hotel’s note that patrons could contact the

                                  19   front desk with questions not resolved by the description of amenities, holding that the invitation

                                  20   for such further inquiry “does little to support the Hotel’s compliance with the Reservations Rule.”

                                  21   Id. However, it does not address the portion of the 2010 Guidance acknowledging that “many

                                  22   individuals with disabilities may wish to contact the hotel or reservations service for more detailed

                                  23   information . . . such as the specific layout of the room and bathroom, shower design, grab-bar

                                  24   locations, and other amenities available.” See 2010 Guidance. Nor is a possibility that some

                                  25   patrons with disabilities might need to call the hotel for further information about their specific

                                  26   needs clearly inconsistent with the regulatory requirement “to ensure that individuals with

                                  27   disabilities can make reservations for accessible guest rooms . . . in the same manner as

                                  28   individuals who do not need accessible rooms,” 28 C.F.R. § 36.302(e)(1)(i), since some patrons
                                                                                         12
                                            Case 3:21-cv-00850-TSH Document 19 Filed 06/21/21 Page 13 of 13




                                   1   who do not need accessible rooms might also need to call and inquire about their own specific

                                   2   needs. For these reasons, the Court follows the other courts that have found Patel & Joshi’s

                                   3   minority view unpersuasive. See CCMH Fisherman’s Wharf LLC, 2021 WL 1734924, at *8; Love

                                   4   v. Wildcats Owner LLC, 2021 WL 1253739, at *5 (N.D. Cal. Apr. 5, 2021).

                                   5            In sum, the Court finds Handlery’s website complies with the regulations. The

                                   6   Accessibility section of the website not only provides the information contemplated by the 2010

                                   7   Guidance (“information about accessible entrances to the hotel, the path of travel to guest check-in

                                   8   and other essential services, and the accessible route to the accessible room or rooms,”28 C.F.R.

                                   9   Pt. 36, App. A), but also detailed descriptions of the guest rooms’ accessibility features. Indeed,

                                  10   the information provided under the website’s accessibility tab goes beyond the 2010 Guidance.

                                  11   Accordingly, the Court finds Love fails to state a claim under the ADA for which relief can be

                                  12   granted and the first cause of action must be dismissed. As Love’s pleading could not be cured by
Northern District of California
 United States District Court




                                  13   the allegation of other facts, the Court finds leave to amend would be futile.

                                  14   B.       Supplemental Jurisdiction
                                  15            The Court, under 28 U.S.C. § 1367(c), may decline to exercise supplemental jurisdiction

                                  16   under circumstances that include when “the district court has dismissed all claims over which it

                                  17   ha[d] original jurisdiction[.]” 28 U.S.C. § 1367(c)(3). As the Court has dismissed the only federal

                                  18   claim before it, and that claim provided the only basis for its original jurisdiction, the Court will

                                  19   exercise its discretion to decline jurisdiction over the remaining state law claims.

                                  20                                           VI.    CONCLUSION
                                  21            For the reasons stated above, the Court GRANTS Handlery’s motion to dismiss. As leave

                                  22   to amend would be futile, dismissal is WITHOUT LEAVE TO AMEND.

                                  23            IT IS SO ORDERED.

                                  24

                                  25   Dated: June 21, 2021

                                  26
                                                                                                      THOMAS S. HIXSON
                                  27                                                                  United States Magistrate Judge
                                  28
                                                                                         13
